Citation Nr: 1749565	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-09 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for tumor, left breast.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for obstructive airway disease.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to February 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran appeared before the Board in September 2017.  At the hearing, the record was held open 60 days.  He also submitted additional evidence and waived initial RO consideration.  See 38 C.F.R. § 38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The decision addresses the asbestosis and left breast tumor issues.  The issues of entitlement to service connection for sinusitis and obstructive airway disease are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  At his August 2017 hearing before the Board, the Veteran asked to withdraw his pending appeal as to the issue of entitlement to service connection for asbestosis.

2.  The Veteran's tumor of the left breast is attributable to his active service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran with respect to the issue of entitlement to service connection for asbestosis are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for service connection for tumor, left breast are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At his August 2017 Board hearing, the Veteran expressed his desire to withdraw his appeal as to the issue of entitlement to service connection for asbestosis.  Given this statement, there remain no allegations of errors of fact or law on this issue for appellate consideration.  The Board does not have jurisdiction to review this appeal, and the specified claim must be dismissed.

Tumor Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran has submitted evidence that he has a scar in his left breast where a tumor was once removed, and as such minimally has a present disability at least in the form of such scar.  Furthermore, a February 1968 service treatment note highlights a recommendation of excision of some mass from his breast.  Indeed, an August 2017 statement from a private medical provider noted the Veteran had a breast mass in 1968 that was removed after service.  As such, service connection for a tumor in the left breast is warranted.


ORDER

The appeal of the issue of entitlement to service connection for asbestosis is dismissed.

Service connection for tumor, left breast is granted.


REMAND

The Board notes initially the Veteran has advanced two primary theories for the source of his other two claimed disabilities.  First, in his September 2010 notice of disagreement, he highlighted that he was stationed aboard the USS Freemont, and that this vessel transported herbicide agents such as Agent Orange on "numerous exercises."  Second, he contends that while his ship was in dry dock, it was being retrofitted and he was exposed to asbestos during this process.  See March 2013 VA Form 9.  He further elaborated in his September 2017 Board hearing that while his ship was in dry dock, walls were being removed and that there was asbestos on the walls and on the pipes of the ship.

The Board finds a remand necessary in this case.  First, the record reflects that the Veteran had a period of service in the Naval Reserves in the 1970s.  See October 2009 Request for Information.  The Veteran contends that VA did not have all of his service records, stating that his claimed tumor was found in his chest during his period of active duty and also that he was diagnosed with sinus infections in the military.  See March 2013 VA Form 9.  An April 2013 deferred rating decision similarly highlights that the Veteran contended he had service in the Naval Reserves from 1971 to 1975, and that he was treated for his claimed conditions during this period.  Despite the Veteran's years of reserve service, the only service treatment records from that period in the claims file come in the form of a June 1973 report of medical examination and a June 1973 report of medical history.  Thus, the Board finds a remand necessary in order to associate with the claims file the Veteran's complete service treatment records from his period of service in the Naval Reserves.

As noted above, the Veteran contends he was exposed to asbestos while his ship was in dry dock while the vessel was being retrofitted.  Notably, in June 1973 report of medical history, the Veteran indicated that he had had a history of sinusitis.  Considered with the Veteran's contentions of asbestos exposure, the Board finds this presents enough indication of a respiratory condition during service to warrant VA examinations, which the Veteran has not yet received.  Thus, on remand, the Veteran should be afforded VA examinations for his claimed sinusitis and obstructive airway disease.

Accordingly, these issues are REMANDED for the following actions:

1.  Attempt to obtain a complete set of the Veteran's service treatment records from the U.S. Navy Reserve.

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, schedule the Veteran for an appropriate VA examination to address the nature and etiology of his sinusitis.  The entire claims file should be reviewed by the examiner.

After examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the sinusitis had its onset during, or is otherwise related to, the Veteran's service, to include the Veteran's claimed exposure to asbestos during ship retrofitting.

3.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of his obstructive airway disease.  The entire claims file should be reviewed by the examiner.

After examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the obstructive airway disease had its onset during, or is otherwise related to, the Veteran's service, to include the Veteran's claimed exposure to asbestos during ship retrofitting.

The examination reports should include a complete rationale for all opinions expressed.

4.  Finally, readjudicate the issues remaining on appeal.  If the benefits sought remain denied, issue an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


